DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendments to claims 1, 5, 16, and 22-24, the cancellation of claim 4, and the addition of claim 26 have been acknowledged by the examiner. 
The amendments to the claims overcome any previous claim objections, thus they are withdrawn. 
Claims 1, 5-10, 12-18, and 22-26 are pending in the application. 
Claims 1, 5-10, 12-18, and 22-26 are currently under examination. 
Response to Arguments
Applicant's arguments filed 09/02/2021 have been fully considered but they are not persuasive.
Applicant’s argument: Applicant has amended claim 1, 16, and 23 to recite that the pair of neck straps (or two neck straps) are flexible, elastic, and configured to be resiliently elongated to permit attachment to a respective attachment zone of the first and second attachment zones. Unlike the lower left and right arms of Dowd, the pair of neck straps can resiliently stretch to permit movement of the head while still applying tensile forces to the head. The disclosure describes exemplary materials including SPANDEX, polyester, nylon, rayon, polyactide fiber, olefin fiber, aramid fiber, an acrylic, ingeo, lurex, cotton, rubber that are all consistent with fabrics that can be configured for 
Examiner’s response: Dowd discloses that the right and left lower arms 308, 315 each can comprise a series of holes provided to allow them to be connected in different places on receiving apparatus 313 of Dowd in order to create different effective lengths (see Col. 9 lines 45-63 of Dowd), and thus right and left lower arms 308, 315 of Dowd are considered to be resiliently elongated as the arms are also spring-like and able to return back to its original length. Also, when bending the right and left lower arms 308, 315 of Dowd the length of the arms would slightly change, and thus is able to be resiliently elongated (see Figs. 11-1 of Dowd). 
Applicant’s argument: Claim 26 requires that the head receiving component is made of a light, elastic material. If the helmet of Dowd were made of a light, elastic material, the intended purpose of the arm assembly of Dowd would be defeated. 
Examiner’s response: Dowd explicitly discloses that the head receiving component 201 may be any structure that is configured to rest on a person’s head (i.e. a cap) and the examples listed is non-limiting (see Col. 7 lines 21-30 of Dowd), and thus Dowd is combined with Ghajar which teaches an analogous helmet that may be made of a rubber material, which is light and elastic. If the helmet were made of light, elastic material, the intended purpose would not be defeated, as the purpose of the invention is to offset the weight of a person’s 
Applicant’s arguments with respect to claim(s) 1, 16, and 22-23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s arguments in regards to the combination of the Dowd and Cheng references are moot because of the new grounds of rejection of Dowd in view of Ghajar. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 6-8, 10, 12-18, and 22-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dowd et al. (US 9,826,792) in view of Ghajar (US 2014/0081180 A1) further in view of Cunning (US 1,532,304).
Regarding claim 1, Dowd discloses a head and neck support device (201, 304, 311) for a wearer having a head, a neck, a chest, and a back, the head and neck support device (201, 304, 311) (see Figs. 1-3 and Col. 2 lines 20-28; helmet 201, arm assembly 304, and shoulder yoke 311 provides head and neck support to a user as a user is able to relieve stress on one’s neck while protecting the head of a user) comprising: 
a head cover (201) comprising: 
	a head-receiving component (201) having an interior surface (see Fig. 2; the inside surface of helmet 201 that directly contacts the user’s head when worn), an exterior surface (202) (see Fig. 2; the outside of helmet 201 or body 202), a front portion, and an opposed rear portion (see modified Fig. 2 below), wherein the interior surface of the head-receiving component (201) is configured to receive at least a portion of the head of the wearer (see Figs. 2, 11-12, and Col. 7 lines 45-48; the inside surface of helmet 201 is configured to cover a section of a person’s head, including the top and sides down, thus receives at least a portion of the head of the wearer), wherein the rear portion is positioned posteriorly of the front region along a first horizontal axis (see modified Fig. 12; the rear portion is positioned posteriorly of the front portion along a first horizontal axis that is the dotted black line on helmet 201), and wherein the head and neck support device (201, 304, 311) has opposing first and second sides that are arranged along a second horizontal axis that is perpendicular to the first horizontal axis (see modified Figs. 1-2; helmet 201 has opposing first and second sides that are divided by a second horizontal axis that is the solid black line, which is perpendicular to the first horizontal axis which is the dotted black line, and although Fig. 1 is a different embodiment, it is similar to device 201, 304, 311 and shows the entire device together, and 
a pair of neck straps (308, 315) (define strap: a narrow usually flat strip or thong of a flexible material and especially leather used for securing, holding together, or wrapping, https://www.merriam-webster.com/dictionary/strap, thus see Col. 9 lines 26-29; right lower arm 308 and left lower arm 315 are neck straps as the right lower arm 308 and left lower arm 315 surround the neck of a user, see Figs. 9-12 and are narrow flat strips of flexible material used for securing/holding), wherein each neck strap (308, 315) has a first end secured to the rear portion of the head-receiving component (201) and an opposed second end (see Fig. 3 and modified Figs. 1-2; right lower arm 308 and left lower arm 315 have a first end, which is the end that is closest to upper member 307 and intra-arm assembly connector 309, that is secured to the rear portion of helmet 201 and an opposed second end that is closest to receiving apparatus 313 and connectors 310), wherein each neck strap (308, 315) extends downwardly from the head-receiving component (201) relative to a vertical axis that is perpendicular to the first and second horizontal axes (see Fig. 2-3 and modified Fig. 1; right lower arm 308 and left lower arm 315 extends downwardly relative to a vertical axis that is perpendicular to the first (dotted black line) and second horizontal axes (solid black line), which is shown as a solid red line in modified Fig. 1), wherein a first strap (308) of the pair of neck straps (308, 315) attaches to the rear portion of the head-receiving component (201) on the first side of the head and neck support device (201, 304, 311) (see Figs. 2-3 and modified Figs. 1-2; right lower arm 308 is a first strap and attaches to the rear portion of helmet 201 via upper member 307 and rotating element 305 on the first side of device 201, 304, 311 as right lower arm 308 is on the right side 
a harness (311) having a chest portion (311), wherein the chest portion (311) is configured to surround at least a portion of the chest of the wearer (see Figs. 3, 1, and 9-12; shoulder yoke 311 is a  harness and the shoulder yoke 311 is a chest portion as shoulder yoke 311 surrounds the chest of a user when worn), and wherein the chest portion (311) of the harness (311) comprises a first attachment zone (310, 313) on the first side of the head and neck support device (201, 304, 311) and a second attachment zone (310, 313) on the second side of the head and neck support device (201, 304, 311) (see Fig. 3 and modified Figs. 1; shoulder yoke 311 has receiving apparatus 313 to connect with connectors 310 of lower arms 308, 315 on both the first and second sides, thus are first and second attachment zones), 
wherein the harness (311) further comprises a pair of shoulder straps, wherein the chest portion (311) of the harness (311) includes only front portions of the pair of shoulder straps (see modified Fig. 3; shoulder yoke 311 comprises a pair of shoulder straps, labeled in modified Fig. 3, and shoulder yoke 311 includes only front portions of the pair of shoulder straps),
wherein a first neck strap (308) of the pair of neck straps (308, 315) is removably attached to the first attachment zone (310, 313) of the chest portion (311) of the harness (311), 
wherein the pair of neck straps (308, 315) are flexible, elastic, and configured to be resiliently elongated to permit attachment to a respective attachment zone of the first and second attachment zones (310, 313) (see Col. 3 lines 36-43, Col. 9 lines 26-29, and Col. 9 lines 45-63; right lower arm 308 and left lower arm 315 are both flexible members, and act as springs, thus making them flexible, elastic, and resilient, and connectors 310 are attached to right lower arm 308 and left lower arm 315 with a series of holes provided to allow them to be connected in different places on receiving apparatus 313 in order to create different effective lengths but are spring-like and can return back to its original length as arms 308, 315 are able to go back to an un-curved state when no force is exerted on, thus making right lower arm 308 and left lower arm 315 configured to be resiliently elongated to permit attachment to a respective attachment zone or receiving apparatus 313, also see col. 10, lines 1-20 for hinge configuration to shorten device for storage). 
Dowd does not disclose wherein the head receiving component is flexible, elastic, and resilient and configured to conform to a contour of the head of the wearer, a harness having an opposed back portion, wherein the back portion is configured to surround at least a portion of 
However, Ghajar teaches an analogous head receiving component (22) wherein the head receiving component (22) is flexible, elastic, and resilient and configured to conform to a contour of the head of the wearer (see Fig. 2A and [0038]; in an embodiment, headpiece 22 may be a helmet which may be made out of rubber, which is flexible, elastic, and resilient, and thus the helmet is configured to conform to a contour of the head of a wearer, as the helmet is sufficiently designed to only secure to a user’s head) providing a helmet sufficiently designed to only secure to a user’s head to produce desired protection (see [0038]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the entire material of the head receiving component (201) of Dowd, as Dowd discloses the head receiving component may be any structure that is configured to rest on a person’s head (see Col. 7 lines 21-30), to be made out of a rubber material that is flexible, elastic, and resilient and configured to conform to a 
Dowd in view of Ghajar discloses the invention as discussed above. 
Dowd in view of Ghajar does not disclose a harness having an opposed back portion, wherein the back portion is configured to surround at least a portion of the back of the wearer, wherein the chest and back portions of the harness cooperate to define opposed first and second openings that are configured to receive respective arms of the wearer, wherein the harness comprises at least one back supporting strap extending substantially perpendicular to the vertical axis, wherein the harness further comprises a pair of shoulder straps coupled to the at least one back supporting strap, wherein the at least one back supporting strap and the pair of shoulder straps cooperate to define the first and second openings of the harness, wherein a first shoulder strap of the pair of shoulder straps overlies at least a portion of a second shoulder strap of the pair of shoulder straps, and wherein the first and second shoulder straps have respective first and second longitudinal axes that extend away from the at least one back supporting strap.
However, Cunning teaches an analogous harness (see Figs. 1 and 3-5) having an opposed back portion (see Fig. 5 and Col. 2 lines 82-84; Fig. 5 shows the rear view when the device is applied, and thus shows the back portion), wherein the back portion is configured to surround at least a portion of the back of the wearer (see Fig. 5 and Col. 2 lines 82-84; Fig. 5 shows the rear view and thus shows the back of a wearer and thus shows the back portion st longitudinal axis and 2nd 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have replaced the harness and chest portion (311) of Dowd with the harness of Cunning, while still maintaining the receiving apparatus 313 of Dowd on the chest portion of the harness to permit attachment with connectors 310 of Dowd, to have provided an improved support device that holds the shoulders and body erect 

    PNG
    media_image1.png
    487
    562
    media_image1.png
    Greyscale

Modified Fig. 2 of Dowd. 

    PNG
    media_image2.png
    609
    541
    media_image2.png
    Greyscale

Modified Fig. 1 of Dowd. 

    PNG
    media_image3.png
    641
    471
    media_image3.png
    Greyscale

Modified Fig. 3 of Dowd. 

    PNG
    media_image4.png
    606
    486
    media_image4.png
    Greyscale

Modified Fig. 5 of Cunning. 
Regarding claim 6, Dowd in view of Gahjar further in view of Cunning discloses the invention as discussed in claim 1. Dowd in view of Gahjar further in view of Cunning further discloses wherein the second ends of each of the first (308 of Dowd) and second neck straps (315 of Dowd) comprises a fastener (310 of Dowd) that is configured to secure the neck strap (308, 315 of Dowd) to a respective attachment zone (313 of Dowd) of the chest portion (6 of Cunning) of the harness (brace of Cunning) (see Fig. 3 of Dowd and Col. 9 lines 45-56 of Dowd; as previously modified above, the second ends of lower arms 308, 315 of Dowd are the ends that comprise connectors 310 of Dowd and closest to receiving apparatus 313 of Dowd, thus the second ends of lower arms 308, 315 of Dowd each comprise connectors 310, which are 
Regarding claim 7, Dowd in view of Gahjar further in view of Cunning discloses the invention as discussed in claim 1. Dowd in view of Gahjar further in view of Cunning further disclose wherein each of the first and second attachment zones (313 of Dowd) of the chest portion (6 of Cunning) of the harness (brace of Cunning) comprises a fastener (313 of Dowd) that is configured to secure the chest portion (311 of Dowd) of the harness (311 of Dowd) to a respective neck strap of the pair of neck straps (308, 315 of Dowd) (see Fig. 3 of Dowd and Col. 9 lines 45-56 of Dowd and Col. 10 lines 42-48; as previously modified above, the first and second attachment zones are each of the receiving apparatuses 313 of Dowd on the chest portion 6 of Cunning and receiving apparatuses 313 of Dowd are fasteners as they secure the chest portion 6 of Cunning to the right lower arm 308 of Dowd and left lower arm 315 of Dowd, respectively). 
Regarding claim 8, Dowd in view of Gahjar further in view of Cunning discloses the invention as discussed in claim 1. Dowd in view of Gahjar further in view of Cunning further discloses wherein the second ends of each of the first (308 of Dowd) and second neck straps (315 of Dowd) comprises a fastener (310 of Dowd), and wherein each of the first and second attachment zones (313 of Dowd) of the chest portion (6 of Cunning) comprises a fastener (313 of Dowd) that is configured for engagement with the fastener (310 of Dowd) of the second end of a corresponding neck strap (305, 315 of Dowd) (see Fig. 3 of Dowd and Col. 9 lines 45-56 of Dowd, and Col. 10 lines 42-48 of Dowd; as previously modified above, connectors 310 of Dowd, which are located at the second ends of lower arms 308, 315 of Dowd is a fastener and 
Regarding claim 10, Dowd in view of Gahjar further in view of Cunning discloses the invention as discussed in claim 1. Dowd in view of Gahjar further in view of Cunning further discloses wherein each shoulder strap of the pair of shoulder straps (2 of Cunning) and each back supporting strap of the at least one back supporting strap (1 of Cunning) has a respective operative length, wherein the respective operative lengths of the pair of shoulder straps (2 of Cunning) and the at least one back supporting strap (1 of Cunning) are selectively adjustable (see Figs. 1 and 5 of Cunning; as previously modified above, members 2 of Cunning becomes continued portions 6 of Cunning and forms loops that allow the user to wear the brace, and thus members 2 of Cunning form a pair of shoulder straps via continued portions 6 of Cunning and thus has an operative length and member 1 of Cunning is at least one back supporting strap with an operative length, and members 2 of Cunning and member 1 of Cunning are selectively adjustable via buckles 5 of Cunning; see Col. 2 lines 90-104). 
Regarding claim 12, Dowd in view of Gahjar further in view of Cunning discloses the invention as discussed in claim 1. Dowd in view of Gahjar further in view of Cunning further discloses wherein the pair of shoulder straps (2 of Cunning) and a first back supporting strap (1 of Cunning) of the at least one back supporting strap (1 of Cunning) cooperate to form a substantially equilateral triangle (see Fig. 5 of Cunning; member 1 of Cunning and members 2 of 
Regarding claim 13, Dowd in view of Gahjar further in view of Cunning discloses the invention as discussed in claim 1. Dowd in view of Cunning further discloses wherein the at least one back supporting strap (1 of Cunning) comprises a first back supporting strap (1 of Cunning) having a longitudinal axis that is substantially perpendicular to the vertical axis, and wherein the longitudinal axes of the first and second shoulder straps (2 of Cunning) are positioned at respective first and second acute angles relative to the longitudinal axis of the first back supporting strap (1 of Cunning) (see modified Fig. 5 of Cunning; member 1 has a longitudinal axis that is perpendicular to a vertical axis, as the solid black line in modified Fig. 5 of Cunning shows the longitudinal axis of member 1, and the longitudinal axes of members 2 of Cunning, as shown by the dotted lines in modified Fig. 5 of Cunning, are positioned at respective first and second acute angles relative to the solid black line in modified Fig. 5 of Cunning, as indicated by the red arcs). 
Regarding claim 14, Dowd in view of Gahjar further in view of Cunning discloses the invention as discussed in claim 1. Dowd in view of Gahjar further in view of Cunning further discloses wherein the first and second acute angles range from 30 degrees to 75 degrees (see modified Fig. 5 of Cunning; the first and second acute angles are between 30 and 75 degrees, as member 1 of Cunning and members 2 of Cunning form a substantially equilateral triangle, and thus the acute angles would substantially be about 60 degrees). 
Regarding claim 15, Dowd in view of Gahjar further in view of Cunning discloses the invention as discussed in claim 1. Dowd in view of Gahjar further in view of Cunning further 
Regarding claim 16, Dowd discloses a method for supporting a head and neck of a wearer having a head and a back (see Figs. 1-3 and Col. 2 lines 20-28; helmet 201, arm assembly 304, and shoulder yoke 311 provides head and neck support to a user as a user is able to relieve stress on one’s neck while protecting the head of a user), the method comprising,
positioning a head cover (201) on the head of the wearer (see Fig. 2 and Figs. 9-12, and Col. 7 lines 45-48; helmet 201 is a head cover positioned on the head of a wearer), wherein the head cover (201) comprises: 
a head-receiving component (201) having an interior surface (see Fig. 2; the inside surface of helmet 201 that directly contacts the user’s head when worn), an exterior surface (202) (see Fig. 2; the outside of helmet 201 or body 202), a front portion, and an opposed rear portion (see modified Fig. 2 below), wherein the interior surface of the head-receiving component (201) is configured to receive at least a portion of the head of the wearer (see Figs. 2, 11-12, and Col. 7 lines 45-48; the inside surface of helmet 201 is configured to cover a section of a person’s head, including the top and sides down, thus receives at least a portion of the head of the wearer), wherein the rear portion is positioned posteriorly of the front region along a first horizontal axis (see modified Fig. 12; the rear portion is positioned posteriorly of the front portion along a first horizontal axis that is the dotted black line on helmet 201), and 
a pair of neck straps (308, 315) (define strap: a narrow usually flat strip or thong of a flexible material and especially leather used for securing, holding together, or wrapping, https://www.merriam-webster.com/dictionary/strap, thus see Col. 9 lines 26-29; right lower arm 308 and left lower arm 315 are neck straps as the right lower arm 308 and left lower arm 315 surround the neck of a user, see Figs. 9-12 and are narrow flat strips of flexible material used for securing/holding), wherein each neck strap (308, 315) has a first end secured to the rear portion of the head-receiving component (201) and an opposed second end (see Fig. 3 and modified Figs. 1-2; right lower arm 308 and left lower arm 315 have a first end, which is the end that is closest to upper member 307 and intra-arm assembly connector 309, that is secured to the rear portion of helmet 201 and an opposed second end that is closest to receiving apparatus 313 and connectors 310), wherein each neck strap (308, 315) extends downwardly from the head-receiving component (201) relative to a vertical axis that is perpendicular to the first and second horizontal axes (see Fig. 2-3 and modified Fig. 1; right lower arm 308 and left lower arm 315 extends downwardly relative to a vertical axis that is perpendicular to the first (dotted black line) and second horizontal axes (solid black line), which is shown as a solid red 
positioning a harness (311) in an operative position on the wearer (see Figs. 3 and 9-11; positioning shoulder yoke 311 in an operative position on the wearer), wherein the harness (311) comprises a chest portion (311), wherein in the operative position the chest portion surrounds at least a portion of the chest of the wearer (see Figs. 3, 1, and 9-12; shoulder yoke 311 is a harness and the shoulder yoke 311 is a chest portion as a shoulder yoke 311 surrounds the chest of a user when worn by the user in the operative position), and wherein the chest portion (311) of the harness (311) comprises a first attachment zone (313) on the first side of the head and neck support device (201, 304, 311) and a second attachment zone (313) on the second side of the head and neck support device (201, 304, 311) (see Fig. 3 and modified Figs. 1; shoulder yoke 311 has receiving apparatus 313 to connect with connectors 310 of lower 
securely attaching a first neck strap (308) of the pair of neck straps (308, 315) to the first attachment zone (313) of the chest portion (311) of the harness (311) (see Fig. 3 and Col. 9 lines 45-63, and Col. 10 lines 42-51; right lower arm 308 is connected to connector 310 to securely attach right lower arm 308 to the respective receiving apparatus 313 on shoulder yoke 311); and 
securely attaching a second neck strap (315) of the pair of neck straps (308, 315) to the second attachment zone (313) of the chest portion (311) of the harness (311) (see Fig. 3 and Col. 9 lines 45-63, and Col. 10 lines 42-51; left lower arm 315 is connected to connector 310 to securely attach left lower arm 315 to the respective receiving apparatus 313 on shoulder yoke 311), 
wherein the pair of neck straps are flexible, elastic, and configured to be resiliently elongated to permit attachment to a respective attachment zone of the first and second attachment zones (313) (see Col. 3 lines 36-43, Col. 9 lines 26-29, and Col. 9 lines 45-63; right lower arm 308 and left lower arm 315 are both flexible members, and act as springs, thus making them flexible, elastic, and resilient, and right lower arm 308 and left lower arm 315 have a series of holes provided to allow them to be connected in different places on receiving apparatus 313 in order to create different effective lengths but are spring-like and can return 
Dowd does not disclose wherein the head receiving component is flexible, elastic, and resilient, and the head receiving component conforms to a contour of the head of the wearer, the harness comprises an opposed back portion, wherein the back portion surrounds at least a portion of the back of the wearer, wherein the chest and back portions of the harness cooperate to define opposed first and second openings that, in the operative position, receive respective arms of the wearer, wherein the harness comprises at least one back supporting strap extending perpendicularly to the vertical axis, wherein the harness further comprises a pair of shoulder straps coupled to the at least one back supporting strap, wherein the at least one back supporting strap and the pair of shoulder straps cooperate to define the first and second openings of the harness, wherein a first shoulder strap of the pair of shoulder straps overlies at least a portion of a second shoulder strap of the pair of shoulder straps, and wherein the first and second shoulder straps have respective first and second longitudinal axes that extend away from the at least one back supporting strap. 
However, Ghajar teaches an analogous head receiving component (22) wherein the head receiving component (22) is flexible, elastic, and resilient and configured to conform to a contour of the head of the wearer (see Fig. 2A and [0038]; in an embodiment, headpiece 22 may be a helmet which may be made out of rubber, which is flexible, elastic, and resilient, and thus the helmet is configured to conform to a contour of the head of a wearer, as the helmet is 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the material of the head receiving component (201) of Dowd, as Dowd discloses the head receiving component may be any structure that is configured to rest on a person’s head (see Col. 7 lines 21-30), to be flexible, elastic, and resilient and configured to conform to a contour of the head of the wearer as taught by Ghajar to have provided an improved support device that provides a helmet sufficiently designed to only secure to a user’s head to produce desired protection (see [0038]), and the rubber material would allow for a better fit to a user’s head. 
Dowd in view of Ghajar discloses the invention as discussed above. 
Dowd in view of Ghajar does not disclose the harness comprises an opposed back portion, wherein the back portion surrounds at least a portion of the back of the wearer, wherein the chest and back portions of the harness cooperate to define opposed first and second openings that, in the operative position, receive respective arms of the wearer, wherein the harness comprises at least one back supporting strap extending perpendicularly to the vertical axis, wherein the harness further comprises a pair of shoulder straps coupled to the at least one back supporting strap, wherein the at least one back supporting strap and the pair of shoulder straps cooperate to define the first and second openings of the harness, wherein a first shoulder strap of the pair of shoulder straps overlies at least a portion of a second shoulder strap of the pair of shoulder straps, and wherein the first and second shoulder straps have 
However, Cunning teaches an analogous harness (see Figs. 1 and 3-5) with an analogous chest portion (6) (see Fig. 3), wherein the harness comprises an opposed back portion (see Fig. 5 and Col. 2 lines 82-84; Fig. 5 shows the rear view when the device is applied, and thus shows the back portion of the harness), wherein the back portion surrounds at least a portion of the back of the wearer (see Fig. 5 and Col. 2 lines 82-84; Fig. 5 shows the rear view and thus shows the back of a wearer and thus shows the back portion configured to surround at least a portion of the back of the wearer), wherein the chest and back portions of the harness cooperate to define opposed first and second openings (6) that, in the operative position, receive respective arms of the wearer (see Figs. 3-5 and Col. 2 lines 96-104; continued portions 6, which are part of the chest portion and back portion of the harness, as seen in Figs. 3-5, provide loops or openings adapted to be engaged over the shoulders of the wearer, and thus must receive respective arms of the wearer in the operative position), wherein the harness comprises at least one back supporting strap (1) extending perpendicularly to the vertical axis (see Fig. 1 and 5; member 1 is a back supporting strap as it is a strap that supports the back of a user, and extends substantially horizontally, thus it is perpendicular to the vertical axis), wherein the harness further comprises a pair of shoulder straps (2) coupled to the at least one back supporting strap (1) (see Fig. 1 and 3-5; member 2 becomes continued portions 6 and thus form a pair of shoulder straps as they lie on a user’s shoulders, as best seen in Figs. 3-5, and is coupled to member 1), wherein the at least one back supporting strap (1) and the pair of shoulder straps (2) cooperate to define the first and second openings of the harness (see Figs. 1 st longitudinal axis and 2nd longitudinal axis in modified Fig. 5) providing a device possessing great elasticity and strength combining to hold the shoulders and body erect yet offering no hindrance or obstruction to the perfect freedom of every muscle (see Col. 1 lines 30-35). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have replaced the harness and chest portion (311) of Dowd with the harness of Cunning, while still maintaining the receiving apparatus 313 of Dowd on the chest portion of the harness to permit attachment with connectors 310 of Dowd, to have provided an improved support device that holds the shoulders and body erect yet offering no hindrance or obstruction to the perfect freedom of every muscle (see Col. 1 lines 30-35) and providing a firmer attachment to a user so that the harness stays in place on a user.
Regarding claim 17, Dowd in view of Ghajar further in view of Cunning discloses the method as discussed in claim 16. Dowd in view of Ghajar further in view of Cunning further 
Regarding claim 18, Dowd in view of Ghajar further in view of Cunning discloses the method as discussed in claim 17. Dowd in view of Ghajar further in view of Cunning further discloses wherein following attachment of the first and second neck straps (308, 315 of Dowd) to the first and second attachment zones (313 of Dowd), the head cover (201 of Dowd) and the harness (brace of Cunning) cooperate to apply a tensile force that opposes a natural downward movement of the head of the wearer (when lower arms 308, 315 of Dowd are attached to their respective receiving apparatus 313 of Dowd via connectors 310 of Dowd, the lower arms 308, 315 of Dowd acts as springs providing an upward force that offsets the weight of helmet 201 of Dowd, and thus when a user moves their body, there is a tensile force that opposes downward movement of the head of the wearer from the weight of the helmet 201 of Dowd and brace of Cunning; see Col. 3 lines 36-43). 
Regarding claim 22, Dowd in view of Ghajar further in view of Cunning discloses the invention as discussed in claim 1. Dowd in view of Ghajar further in view of Cunning further discloses wherein each of the pair of neck straps (308, 315 of Dowd) and the harness (brace of Cunning) comprises a flexible, elastic material (see Col. 9 lines 26-29 of Dowd and Col. 3 lines 
Regarding claim 23, Dowd discloses a head and neck support device (201, 304, 311) for a wearer having a head and a back, the head and neck support device (201, 304, 311) (see Figs. 1-3 and Col. 2 lines 20-28; helmet 201, arm assembly 304, and shoulder yoke 311 provides head and neck support to a user as a user is able to relieve stress on one’s neck while protecting the head of a user) comprising: 
a head cover (201) consisting of:
a head-receiving component (201) having an interior surface (see Fig. 2; the inside surface of helmet 201 that directly contacts the user’s head when worn), an exterior surface (202) (see Fig. 2; the outside of helmet 201 or body 202), a front portion, and an opposed rear portion (see modified Fig. 2 below), wherein the interior surface of the head-receiving component (201) is configured to receive at least a portion of the head of the wearer (see Figs. 2, 11-12, and Col. 7 lines 45-48; the inside surface of helmet 201 is configured to cover a section of a person’s head, including the top and sides down, thus receives at least a portion of the head of the wearer), wherein the rear portion is positioned posteriorly of the front region along a first horizontal axis (see modified Fig. 12; the rear portion is positioned posteriorly of the 
two neck straps (308, 315) (define strap: a narrow usually flat strip or thong of a flexible material and especially leather used for securing, holding together, or wrapping, https://www.merriam-webster.com/dictionary/strap, thus see Col. 9 lines 26-29; right lower arm 308 and left lower arm 315 are neck straps as the right lower arm 308 and left lower arm 315 surround the neck of a user, see Figs. 9-12 and are narrow flat strips of flexible material used for securing/holding), wherein each neck strap (308, 315) has a first end secured to the rear portion of the head-receiving component (201) and an opposed second end (see Fig. 3 and modified Figs. 1-2; right lower arm 308 and left lower arm 315 have a first end, which is the end that is closest to upper member 307 and intra-arm assembly connector 309, that is secured to the rear portion of helmet 201 and an opposed second end that is closest to receiving apparatus 313 and connectors 310), wherein each neck strap (308, 315) extends downwardly from the head-receiving component (201) relative to a vertical axis that is perpendicular to the first and second horizontal axes (see Fig. 2-3 and modified Fig. 1; right lower arm 308 and left lower arm 315 extends downwardly relative to a vertical axis that is perpendicular to the first 
a harness (311) having a chest portion (311), wherein the chest portion (311) is configured to surround at least a portion of the chest of the wearer (see Figs. 3, 1, and 9-12; shoulder yoke 311 is a  harness and the shoulder yoke 311 is a chest portion as shoulder yoke 311 surrounds the chest of a user when worn), and wherein the chest portion (311) of the harness (311) comprises a first attachment zone (313) on the first side of the head and neck support device (201, 304, 311) and a second attachment zone (313) on the second side of the head and neck support device (201, 304, 311) (see Fig. 3 and modified Figs. 1; shoulder yoke 311 has receiving apparatus 313 to connect with connectors 310 of lower arms 308, 315 on both the first and second sides, thus are first and second attachment zones), wherein the chest 
wherein a first neck strap (308) of the two neck straps (308, 315) is selectively attached to the first attachment zone (313) of the chest portion (311) of the harness (311) (see Fig. 3 and Col. 9 lines 45-63 and Col. 10 lines 42-51; right lower arm 308 is connected to connector 310 to selectively attach right lower arm 308 to the respective receiving apparatus 313 on shoulder yoke 311), and wherein a second neck strap (315) of the two neck straps (308, 315) is selectively attached to the second attachment zone (313) of the chest portion (311) of the harness (311) (see Fig. 3 and Col. 9 lines 45-63 and Col. 19 lines 42-51; left lower arm 315 is connected to connector 310 to selectively attach left lower arm 315 to the respective receiving apparatus 313 on shoulder yoke 311), 
wherein the two neck straps (308, 315) are flexible, elastic, and configured to be resiliently elongated to permit attachment to a respective attachment zone of the first and second attachment zones (313) (see Col. 3 lines 36-43, Col. 9 lines 26-29, and Col. 9 lines 45-63; right lower arm 308 and left lower arm 315 are both flexible members, and act as springs, thus making them flexible, elastic, and resilient, and connectors 310 are attached to right lower arm 308 and left lower arm 315 with a series of holes provided to allow them to be connected in different places on receiving apparatus 313 in order to create different effective lengths but are spring-like and can return back to its original length as arms 308, 315 are able to go back to an un-curved state when no force is exerted on, thus making right lower arm 308 and left lower 
Dowd does not disclose wherein the head receiving component is flexible, elastic, and resilient and configured to conform to a contour of the head of the wearer, a harness having an opposed back portion, wherein the back portion is configured to surround at least a portion of the back of the wearer, wherein the chest and back portion of the harness cooperate to define opposed first and second openings that are configured to receive respective arms of the wearer, wherein the harness comprises at least one back supporting strap and a pair of shoulder straps coupled to the at least one back supporting strap, wherein the at least one back supporting strap and the pair of shoulder straps cooperate to define the first and second openings of the harness.
However, Ghajar teaches an analogous head receiving component (22) wherein the head receiving component (22) is flexible, elastic, and resilient and configured to conform to a contour of the head of the wearer (see Fig. 2A and [0038]; in an embodiment, headpiece 22 may be a helmet which may be made out of rubber, which is flexible, elastic, and resilient, and thus the helmet is configured to conform to a contour of the head of a wearer, as the helmet is sufficiently designed to only secure to a user’s head) providing a helmet sufficiently designed to only secure to a user’s head to produce desired protection (see [0038]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the material of the head receiving component (201) of Dowd, as Dowd discloses the head receiving component may be any structure that is configured to rest on a person’s head (see Col. 7 lines 21-30), to be flexible, 
Dowd in view of Ghajar discloses the invention as discussed above. 
Dowd in view of Ghajar does not disclose a harness having an opposed back portion, wherein the back portion is configured to surround at least a portion of the back of the wearer, wherein the chest and back portion of the harness cooperate to define opposed first and second openings that are configured to receive respective arms of the wearer, wherein the harness comprises at least one back supporting strap and a pair of shoulder straps coupled to the at least one back supporting strap, wherein the at least one back supporting strap and the pair of shoulder straps cooperate to define the first and second openings of the harness.
However, Cunning teaches an analogous harness (See Figs. 1 and 3-5) with an analogous chest portion (see Fig. 3), and a harness has an opposed back portion (see Fig. 5 and Col. 2 lines 82-84; Fig. 5 shows the rear view when the device is applied, and thus shows the back portion), wherein the back portion is configured to surround at least a portion of the back of the wearer (see Fig. 5 and Col. 2 lines 82-84; Fig. 5 shows the rear view and thus shows the back of a wearer and thus shows the back portion configured to surround at least a portion of the back of the wearer),wherein the chest and back portions of the harness cooperate to define opposed first and second openings (6) that are configured to receive respective arms of the wearer (see Figs. 3-5 and Col. 2 lines 96-104; continued portions 6, which are part of the chest portion and back portion of the harness, as seen in Figs. 3-5, provide loops or openings adapted to be 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have replaced the harness and chest portion (311) of Dowd  in view of Ghajar with the harness of Cunning, while still maintaining the receiving apparatus 313 of Dowd on the chest portion of the harness to permit attachment with connectors 310 of Dowd, to have provided an improved support device that holds the shoulders and body erect yet offering no hindrance or obstruction to the perfect freedom of every muscle (see Col. 1 lines 30-35) and providing a firmer attachment to a user so that the harness stays in place. 
Regarding claim 24, Dowd in view of Ghajar further in view of Cunning discloses the invention as discussed in claim 1. Dowd in view of Ghajar further in view of Cunning further 
Regarding claim 25, Dowd in view of Ghajar further in view of Cunning discloses the invention as discussed in claim 1. Dowd in view of Ghajar further in view of Cunning further discloses wherein the front portions of the pair of shoulder straps (2 of Cunning) are not connected across the chest of the wearer (see Figs. 1 and 3 of Cunning; members 2 of Cunning which become continued portions 6 of Cunning and form the front portions of shoulder straps are not connected across the chest of the wearer, best seen in Fig. 3 of Cunning). 
Regarding claim 26, Dowd in view of Ghajar further in view of Cunning discloses the invention as discussed in claim 1. Dowd in view of Ghajar further in view of Cunning further discloses wherein the head receiving component (201 of Dowd) is made of a light, elastic material that defines the interior and exterior surfaces of the head-receiving component (201 of Dowd) so that the interior and exterior surfaces of the head receiving component (201 of Dowd) are configured to conform to the contour of the head of the wearer (as previously modified above, helmet 201 of Dowd is made of a rubber material which is a light, elastic material that defines the interior and exterior surfaces of helmet 201 so that the interior and . 
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dowd in view of Ghajar in view of Cunning further in view of Romo et al. (US 3,818,509).
Regarding claim 5, Dowd in view of Ghajar further in view of Cunning discloses the invention as discussed in claim 1. 
Dowd in view of Ghajar further in view of Cunning does not disclose wherein the pair of neck straps comprise one or more of spandex, polyester, nylon, rayon, polylactide fiber, olefin fiber, an acrylic, ingeo, lurex, cotton, or rubber. 
However, Romo teaches an analogous head and neck support device (see Fig. 4 and Abstract) and analogous pair of neck straps (11) wherein the pair of neck straps (11) comprise one or more of spandex, polyester, nylon, rayon, polylactide fiber, olefin fiber, an acrylic, ingeo, lurex, cotton, or rubber (see Fig. 4 and Col. 2 lines 14-18; elastic strap 11 is a neck strap it is an apparatus for preventing neck injury (see Abstract and Col. 2 lines 4-6), as seen in Fig. 4, and contains elastic material such as rubber) providing to impart elasticity (see Col. 2 lines 14-18). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the material of the pair of neck straps (308, 315 of Dowd) in the device of Dowd in view of Ghajar further in view of Cunning, as the material of the pair of neck straps (308, 315 of Dowd) may be a spring-like material and may be formed from any materials that a person of ordinary skill in the art would appreciate as being advantageous (see Col. 9 lines 28-29, Col. 14 lines 38-41, and Col. 14 lines 56-63 of Dowd) to comprise a rubber material, which is a spring-like material as it is an elastic resilient material . 
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dowd in view Ghajar in view of Cunning further in view of Frost (US 2005/0051582 A1).
Regarding claim 9, Dowd in view of Ghajar further in view of Cunning discloses the invention as discussed in claim 1. 
Dowd in view of Ghajar further in view of Cunning does not disclose wherein the first and second attachment zones comprise respective pads that are sewn to the chest portion of the harness. 
However, Frost teaches an analogous harness (Fig. 4) with analogous attachment zones (53, 54) wherein the attachment zones (53, 54) comprise pads (pads of hook material or loop material) that are sewn to the harness (see [0027] and Fig. 4; hook and loop pads 53, 54 are sewn into the harness and thus are attachment zones 53, 54), for the purpose of employing a suitable method of providing a harness with a hook and loop fastener that allows selective, cooperative fastening between parts of the harness (see [0027] and [0033]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have replaced the fasteners of the first attachment zone and second attachment zone (313 of Dowd) and the respective fasteners (310 of Dowd) of the first and second neck straps (308, 315 of Dowd) of Dowd in view of Ghajar further in view of Cunning, as other connection types at these locations are contemplated by Dowd (see Col. 10 lines 46-48), with hook and loop fasteners to comprise respective Velcro . 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBIN HAN whose telephone number is (408)918-7579.  The examiner can normally be reached on Monday - Thursday, 7-5 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/R.H./Examiner, Art Unit 3786       

/ALIREZA NIA/Supervisory Patent Examiner, Art Unit 3786